Exhibit 10.4

 

AMENDMENT NO. 1

TO

CFO SERVICE AGREEMENT

 

THIS AMENDMENT NO. 1 (this “Amendment”) to the CFO Service Agreement dated June
30, 2017 (the “Agreement”) is entered into as of December 29, 2017 (the
“Effective Date”), by and among DANDRIT BIOTECH BIOTECH A/S., CVR no. 26 02 73
22, a Denmark corporation (the “Company”) and the Crossfield, Inc., Robert E.
Wolfe (the “Consultant” and together with the Company, the “Parties”).
Capitalized terms not Defined herein shall have the meaning set forth in the
Agreement.

 

RECITALS:

 

WHEREAS, on June 30, 2017 the Company and the Consultant entered into the
Agreement pursuant to which the Consultant would act as chief financial officer
of the Company and its Parent Company; and

 

WHEREAS, the Parties now desire to amend the Agreement in order to amend the
remuneration, and other provisions, on the terms and conditions set forth
herein.

 

NOW THEREFORE, on the stated premises and for and in consideration of the mutual
covenants and agreements hereinafter set forth and the mutual benefits to the
parties to be derived herefrom, and intending to be legally bound hereby, it is
hereby agreed as follows:

 

1. Recitals. The foregoing Recitals are true and correct and are incorporated
herein by this reference.

 

2. Amendment to Section 2. Section 2 of the Agreement is hereby amended to read
in its entirety:

 

2.1 The CFO is to be paid USD $240,000 per year. The salary is to be paid
monthly in arrears on the last business day of the month, the first time being
on January 31, 2018.

 

2.2 The payment is made by transfer to a personal or corporate account as
decided by the CFO. The tax implications for the CFO resulting from the above
are of no concern to the Company.

 

2.3 The remuneration is to be discussed with the CEO once a year in December,
for the first time in December 2018. Any changes are to take effect as from
January of the following year.

 

2.4 The parties acknowledge, that the situation in the company can change, such
that the CFO responsibilities will require more time and effort than indicated
in this contract. In such a situation the parties will discuss increased
time/responsibilities and remuneration.

 

2.5 As a one-time signing fee the CFO receives at the time of signing this
agreement USD $7,500.00

 

2.6 The Company will provide full health care benefits to the Consultant until
the Agreement is terminated.

 

3. Counterparts. This Amendment may be executed in counterparts (including by
means of facsimile or digital transmission), each of which shall be deemed an
original but all of which, when taken together, will constitute one and the same
agreement.

 

IN WITNESS WHEREOF, the corporate parties hereto have caused this Amendment No.
1 to CFO Service Agreement to be executed by their respective officers, hereunto
duly authorized, as of the Effective Date.

 

 

DANDRIT BIOTECH USA, INC.         By:  /s/ Eric Leire   Name:   Eric Leire  
Title: CEO

 

  CONSULTANT:         By: /s/ Robert Wolfe   Consultant: Crossfield Inc.    
Name:   Robert Wolfe   Title:   Chairman & CEO   Date: December 29, 2017

 

 

